Citation Nr: 0635804	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. The veteran had requested a hearing before the Board in 
Washington, D.C., but failed to appear despite notification 
being sent to his last known address. A September 2006 
statement was received from the veteran's representative 
acknowledging the veteran's inability to attend his hearing. 
No request to reschedule was made, however, and therefore the 
veteran's request for a hearing is considered withdrawn. 

The veteran filed a claim in September 2004 for entitlement 
to a total disability rating based on individual 
unemployability. The issue has never been considered by the 
RO and, therefore, is REFERRED to the RO for proper 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim in March 2003 alleging that he has 
a psychiatric disorder due to his military experience. In 
support of his claim, the veteran submitted, among other 
things, a letter from the Social Security Administration 
indicating that the veteran was in the process of applying 
for benefits. The record is devoid of any attempts to obtain 
Social Security Administration records, to the extent they 
exist. The U.S. Court of Appeals for Veterans Claims has held 
that, where VA has notice that the veteran may be receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based. See Hayes v. 
Brown, 9 Vet. App. 67 (1996). Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002). Under the circumstances presented here, the RO 
should request the veteran's SSA medical records.

In a February 2006 statement, the veteran indicated he was 
undergoing psychological evaluation by a "well respected 
doctor."  Upon remand, he should be given an opportunity to 
complete a release authorizing VA to request these records.

In April 2003, the veteran completed a release for VA to 
request his records for psychiatric treatment at United 
Hospital Medical Center between 1989 and 1992.  It does not 
appear a request was ever made for these records.  Since the 
release has expired, the veteran should be given an 
opportunity to complete another one, so VA can request these 
records as well.

The veteran's service medical records confirm that the 
veteran was counseled on one occasion, in September 1979, for 
suicidal ideation and incidents of hurting himself. At that 
time he was diagnosed with an adjustment reaction of 
adolescence with immature tendencies. His November 1979 
discharge examination notes self-reported depression, which 
stems from "being in the Army." The veteran was discharged 
after only 5 months for "marginal or nonproductive" 
performance.

After service, the veteran's private and VA treatment records 
show psychiatric diagnoses to include "organic mood 
disorder" with "psychotic features," bipolar disorder, and 
other polysubstance disorders. 

The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed condition could be related to his in-service 
treatment. See Duenas v. Principi, 18 Vet. App. 512 (2004). 
Therefore, a VA examination is indicated.

Finally, the RO should also take this opportunity to obtain 
recent VA outpatient treatment records from May 2005 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSA 
disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

2.  Ask the veteran to complete releases 
authorizing VA to request his medical 
records from the physician who provided 
psychological treatment in early 2006 and 
from United Hospital Medical Center for 
psychiatric treatment between 1989 and 
1992.  If he does so, the RO should 
request these records.

3. Obtain the veteran's medical records for 
psychiatric treatment from the VA Medical 
Center in Dayton, Ohio from May 2005 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4. After obtaining the above records, to 
the extent available, schedule the veteran 
for a psychiatric examination for the 
claimed condition of an acquired 
psychiatric disorder to determine the 
extent and likely etiology of any 
psychiatric condition(s) found, 
specifically addressing whether the 
veteran's condition is due to any incident 
of service. The claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for 
any opinion given without resorting to 
speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



